        Case 1:19-cv-22844-UU Document 3 Entered on FLSD Docket 07/11/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                   SLOBODAN DESPOT                               )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 19-cv-22844-UU
                                                                 )
               CELEBRITY CRUISES, INC.                           )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CELEBRITY CRUISES, INC., by serving its Registered Agent
                                       BRADLEY H. STEIN
                                       1050 Caribbean Way
                                       Miami, FL 33132




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       John H. Hickey, Esq.
                                       HICKEY LAW FIRM, P.A.
                                       1401 Brickell Avenue
                                       Suite 510
                                       Miami, FL 33131
                                       (305) 371-8000

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT

             July 11, 2019
Date:
                                                                                     Signature of Clerk or Deputy Clerk
                                                                                                           s/ Maria Cruz
